Opinion of the Court by
Judge Peters:
The land exchanged by appellees with the ancestor of appellants is described in their deed, with such particularity, giving not only the metes and bounds, but the name of the vendor of their testator, and the quantity, that it leaves no doubt that the Cosby tract alone was the only land exchanged by appellees, and' that they permitted their brother the ancestor of appellants to go upon and occupy the 16 acre tract, that which is now in controversy, as a favor; perhaps without defining the length of time he would be permitted to occupy it. But after he went on the land, the evidence tends to show that he made lasting and valuable improvements, by building a dwelling house, and other improvements, all of which required an outlay of money and labor, for which appellants should be remunerated to the extent of the amelioration of the land at the time. A majority of the court (Peters dissenting) therefore hold that a court of equity, (as appellee stood by and saw and impliedly assented to the expenditure of money in making said improvements) will not dispossess appellants until appellees remunerate them for the amelioration on the land by said improvements. But appellees will be entitled to reasonable rents of the premises, and the case should be referred to the master to ascertain value of rents, and 'ameliorations, and adjust the accounts of each on equitable principles.
Wherefore, the judgment is reversed, and the cause is remanded with directions to refer the case to the master to ascertain and report how much the present value of the land is enhanced by reason of the lasting improvements made thereon by appellants, and their ancestor, without regard to the original cost; but how much more the land is now worth by reason of said improvements as they are, than it would be without them.